ACCEPTED
                                                                               01-15-00506-CR
                                                                    FIRST COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                         10/13/2015 8:40:08 PM
                                                                         CHRISTOPHER PRINE
                                                                                        CLERK

                      No. 01-15-00501-CR
                      No. 01-15-00506-CR
                                                              FILED IN
                                                       1st COURT OF APPEALS
                  In the First Court of Appeals            HOUSTON, TEXAS
                       At Houston, Texas               10/13/2015 8:40:08 PM
                                                       CHRISTOPHER A. PRINE
                                                                Clerk

                    MARCOS JIMENEZ
                               vs.
                 THE STATE OF TEXAS


              On Appeal from the 10th District Court
                   Of Galveston County, Texas
                The Hon. Kerry Neves, Presiding
               Trial Nos. 13CR1173 and 13CR1517




                  APPELLANT’S BRIEF

                                                       Mark W. Stevens
                                                         TBN 19184300
                                                           PO Box 8118
                                                 Galveston, Texas 77553
                                                           409.765.6306
                                                      Fax 409.765.6469
                                     Email: markwandstev@sbcglobal.net.


ORAL ARGUMENT REQUESTED




                                1
                                 Persons Interested

Appellant Marcos Jimenez previously was a resident of Galveston County, Texas
and is presently confined in the Texas Department of Criminal Justice on a
sentence of 25 years.

Mark McIntyre was Appellant’s counsel at trial.

Mark W. Stevens, of Galveston, Texas, represents Appellant on Appeal.

Gina Gil ore, ADA, represented the State of Texas at trial.

The State is represented on Appeal by Ms. Rebecca Klaren ADA and/or Ms.
Allison Lindblade, ADA, of the Appellate Division of the office of Jack Roady,
District Attorney of Galveston County, Texas.




                                         2
                                    Contents

Persons Interested………………………………………………………………..…2
Contents…………………………………………………………………………….3
Authorities……………………………………………………………………….…4
Statement of the Case and Procedural Hitory…………………………….…….…..5
Facts……….………………………………………………………………………..6
Summary of the Arguments………………………………………………………6
Issues for Review…………………………………………………..……………….6
       Issue 1 Failure to Make Findings under Jackson v. Denno
       Issue 2 Admission of Statement before Jury
Argument and Authorities
       Under Issue 1 ………………………………………………………………..9
       Under Issue 2………………….……………………………………………13
Remedy: Acquittal Due to Legal Insufficiency……………………...……………14
Prayer……………………………………………………………………………...17
Signature…………………………………………………………………………..18
Certificate of Service……………………………………………………………...18
Certificate of Rule 9 Compliance………………………………………………....18
List of Exhibits………………………..…………………………………………..19

Under 13CR1173
Tab A     Indictment
Tab B     Jury Charges(Guilt/Innocence)
Tab C     Jury Charge (Punishment)
Tab D     Judgment
Tab E     Notice of Appeal
Tab F     Certification of Right to Appeal

13CR1517
Tab G       Indictment
Tab H       Jury Charges(Guilt/Innocence)
Tab I       Jury Charge (Punishment)
Tab J       Judgment
Tab K       Notice of Appeal
Tab L       Certification of Right to Appeal

                                   Authorities

                                        3
                                 Cases
Boles v. Stevenson, 379 U.S. 43 (1964)………………………………..…………10
Bonham v. State, 644 S.W.2d 5 (Tex. Crim. App 1983)………………..……..10 ff

Davis v. State, 499 S.W.2d 303 (Tex. Crim. App. 1973)…….…………………..10
Garcia v. State, 15 S.W.3d 533 (Tex. Crim. App. 200)…………………………....15
Granados v. State, 85 S.W.3d 217 (Tex. Crim. App. 2002)………………………..12
Jackson v. Denno, 373 U.S. 368 (1964)……………………………..…………passim

Kelly v. State, 321 S.W.3d 583, 605 (Tex. App.—Houston
[14th Dist.] 2010, pet. ref’d.)……………………………………………………….16

Manzi v. State, 88 S.W.3d 240 (Tex. Crim. App. 2002)……………………….....12

McKittrick v. State, 535 S.W.2d 873 (Tex. Crim. App. 1976)…………………....10

Miranda v. Arizona, 384 U.S. 436 (1966)…………………………………….……9

Schick v. Wm. H. McGee & Co., Inc., 843 S.W.2d 473 (Tex. 1992)……………...11

Sims v. Georgia, 385 U.S. 538 (1967)…………………………………………….10
Temple v. State, 390 S.W.3d 341 (Tex. Crim. App. 2013)…………………….….17

Torres v. State, 34 S.W.3d 10, 18 (Tex. App. –Houston
[14th Dist.] 2000, pet. ref’d.)………………………………………….…………….16


                            Statutes & Rules

U.S. Constitution, Amd. V………………………...…………………………passim

U.S. Constitution, Amd. XIV…………………...……………………………passim

Texas Code of Criminal Procedure art. 38.22…..……………………………passim

Tex. Govt. Code Sec. 311.016(1)…………………………………………………9




                                   4
                               No. 01-15-00501-CR
                               No. 01-15-00506-CR

                            In the First Court of Appeals
                                 At Houston, Texas

                                 Marcos Jimenez
                                         vs.
                               The State of Texas
                            APPELLANT’S BRIEF


TO THE HONORABLE FIRST COURT OF APPEALS:

                               Statement of the Case

      Sentence was imposed on April 30, 2015 and a Notice of Appeal in both cases

was filed that day.

      Appellant was convicted as a party to aggravated robbery in which a deadly

weapon (handgun) was displayed or used by another party, and was sentence to 25

years TDCJ (3g). There was no identification of the defendant other than a vague

physical description which would be consistent with any number of Hispanic males

with teardrop tattoos. A motion under Jackson v. Denno, 373 U.S. 368 (1964) was

“denied” after hearing, but the trial judge did not make any finding in the reporter’s

record or otherwise of the voluntariness of the confession or any specific facts. The

video statement was admitted before the jury over renewed objections.



                                          5
                                       Facts

      A robbery occurred.      At trial the only evidence from any complaining

witness as to identification was a vague description of an “Hispanic” male with a

“teardrop” tattoo on his face or neck 4RR 32. Before the jury, it was admitted

that in a photo array none of the complaining witnesses could identify appellant.

      The State was able to determine that Appellant had been in the general

proximity of other actors on the day before the event, by means of hotel

registration cards and a video of the appellant at that hotel. That video was not,

however, one of the robbery in question.

       The detective purported to identify appellant as a suspect and invited him in

for an interview on a pretext of investigating an assault charge which he, appellant,

had previously filed. A Miranda warning was given. SX-2A; 2 RR 13; 4 RR 184.

      Three days before that interview, the same peace officer had interviewed

Defendant in connection with an assault complaint which he, the defendant, had

filed against another person. At that time—prior to the interview in question-- the

peace officer became aware that Defendant had recently been treated for a drug

overdose. 2 RR 20/10.

      The only witness at the suppression hearing was an officer, Sabrina Sanders.

That officer was at best equivocal as to whether Appellant at first refused to talk

and started to get up and leave (“I don’t recall that.”) 2 RR 20/17. The officer’s


                                           6
memory also failed her as to whether she told Appellant that he would not have

another chance to talk (“I don’t recall.”) 2 RR 20/20.

      At the conclusion of the Jackson v. Denno hearing, the trial judge simply

made the following observation: “All right. The Motion to Suppress in each case

will be denied.” Nowhere in the record did the trial court find that the statement

was voluntary, nor enter any specific fact findings that would support any such

conclusion.

      The inculpatory statement, Exhibit 1A, was admitted over objection. 2 RR

14 (Jackson v. Denno Hearing).

      The jury was also informed that both victims had viewed a photo array

including defendant—and neither could identify defendant from that array,

although one of the victims identified the other alleged actor, Grimes. 3 RR 56,

86; 4 RR 178.




                                         7
                             Summary of the Arguments

      This appeal focuses on a Jackson v. Denno hearing, at which the court erred

in failing to fulfill the clear statutory requirement that specific fact findings be

entered on the record to support any conclusion that the statement was voluntary.

That error effectively abrogated the purpose of Jackson v. Denno, i.e.,, to obtain as

far as possible a neutral finding untainted by other evidence that the statement or

confession was indeed voluntary.

                                   Issues for Review

                                         Issue 1

      The trial court erred in “overruling” the Jackson v. Denno motion and in

failing to make any finding that the statement of the accused was voluntary, and in

failing to make or enter on the record any specific fact findings which would

support a conclusion that the statement was voluntary. 2 RR 26

                                         Issue 2

      The trial court erred in admitting the statement of the accused into evidence

before the jury over renewed objection. 4 RR 189.




                                            8
    Arguments and Authorities Under Issue 1— No Jackson v. Denno Findings

      The error in this case began with the court and counsel apparently

confusing of the Fourteenth Amendment inquiry under Jackson v. Denno, 378
U.S. 368 (1964) with the Fifth Amendment concerns of Miranda v. Arizona, 384
U.S. 436 (1966). The trial court in its only ruling referred to the “motion to

suppress.” More properly, Appellant was not seeking to “suppress” anything but

to challenge by motion CR 72, CR 74 the voluntariness of the statement and force

the state to demonstrate that Appellant’s statement was indeed voluntary.


      Defendant’s pretrial motions, CR 72, CR 74, were made pursuant to

Jackson v. Denno, 373 U.S. 368 (1964), which laid down the bedrock rule that a

confession or statement had to be freely and voluntarily given, else it could not be

used in evidence against the accused. Jackson v. Denno, supra, effected the Due

Process guarantee of the Fourteenth Amendment to the U.S. Constitution. 378
U.S. at 391. Miranda, on the other hand prescribed mandatory warnings to

preserve and effectively implement the right against self incrimination under the

Fifth Amendment.


      Texas Code of Criminal Procedure art. 38.22, implements Jackson v.

Dennno with the following passage:


             Sec. 6—In all cases where a question is raised as to the voluntariness
             of a statement of an accused, the court must make an independent

                                          9
            finding in the absence of the jury as to whether the statement was
            made under voluntary conditions. If the statement has been found to
            have been voluntarily made and held admissible as a matter of law
            and fact by the court in a hearing in the absence of the jury, the court
            must enter an order stating its conclusion as to whether or not the
            statement was voluntarily made, along with the specific findings of
            fact upon which the conclusion was based, which order shall be filed
            among the papers of the cause. Such order shall not be exhibited to
            the jury nor the finding thereof made known to the jury in any
            manner. … [emphasis added]
      Under the Code Construction Act, Tex. Govt. Code Sec. 311.016(1) the

word “shall” imposes a duty. That duty is more fully explained in Bonham v.

State, 644 S.W.2d 5, 8 (Tex. Crim. App 1983) which establishes the following:

       Jackson v. Denno requires that the trial judge’s conclusions as to

         voluntariness must at least appear from the record with unmistakable

         clarity. Bonham, supra, at 7.

       There must be a clear cut and reliable determination, in the first instance,

         of the voluntariness of a written confession [here, a taped confession]

         where an objection to admissibility has been interposed. Id. at 7, citing

         Boles v. Stevenson, 379 U.S. 43 (1964).

       The requirement of an independent finding is both a statutory and

         constitutional requirement and must be made “manifest of record”. Id. at

         8, citing Jackson v. Denno; Sims v. Georgia, 385 U.S. 538 (1967); Art.

         38.22; McKittrick v. State, 535 S.W.2d 873 (Tex. Crim. App. 1976);

         Davis v. State, 499 S.W.2d 303 (Tex. Crim. App. 1973).
                                         10
      Nothing was “manifest” in this case. The trial court simply overruled the

Jackson v. Denno motions in both cases without comment.


      Central to Jackson v. Denno is the concept that an accused is entitled to a

reliable determination of the voluntariness of a confession not influenced by its

truth or falsity. 378 U.S. at 377. In Denno, the so-called New York procedure, in

which the entire matter was trusted to the jury under instructions, was found

insufficient to protect the Due Process right against coerced confession because it

is impossible to tell if a jury actually applied those instructions or simply

disregarded them. 378 U.S. at 389, 391.


      The requirement under CCP art. 38.22 that the determination be made “in

the first instance” is particularly important, and suggests that the approach of

abating and remanding for belated findings is constitutionally infirm. The reason

for requiring an initial finding is so that they will not be contaminated by the

content of the statement or confession. The purpose of excluding involuntary

confessions has nothing to do with truth or guilt—it is to reinforce and give

meaning to civilized norms embodied in the Fifth and Fourteenth Amendments to

the U.S. Constitution.


      As is observed in other contexts, “[J]udges are only human….” Schick v.

Wm. H. McGee & Co., Inc., 843 S.W.2d 473 (Tex. 1992). There is no reason to


                                          11
believe that trial judges will in all cases ignore other evidence or the pressures of

dockets and yielding to the temptation to preserve a conviction by passively

shortchanging a defendant’s constitutional rights.


      This is especially so where, due to the passage of time and limits of memory,

a trial judge asked to perform a belated fact findings as to a Jackson v. Denno

ruling will face a “cold” record, rather than live witnesses whose credibility,

demeanor and subliminal messages can be contemporaneously evaluated. See

generally, Manzi v. State, 88 S.W.3d 240 (Tex. Crim. App. 2002), discussing from

various viewpoints the merits of de novo and deferential review, and whether such

review is best conducted by one, three or nine judges.


      The so-called suppression hearing had another flaw which appears to be

unique and undeveloped in the case law: In attempting to determine the

voluntariness of the confession, the trial judge received and viewed the confession

itself, which had the inevitable effect of defeating the entire purpose of Jackson v.

Denno.


      Due Process and CCP art. 38.22 require the trial court to determine the

voluntariness of a confession. The procedure required is a pretrial hearing at

which—ideally—the court should not even hear the specific content of the

confession, but should restrict the inquiry to the circumstances leading up to it.


                                           12
       In this case, counsel did object (inadequate “predicate”) to the admission of

the e videotaped confession, Exhibit 1A, the pretrial Jackson v. Denno Hearing. 2

RR 14. The prosecutrix responded simply that this was a “suppression” hearing, and

the trial court overruled the objection. Id.


       The prosecution’s response and the court’s ruling were probably based on

Granados v. State, 85 S.W.3d 217, 227-28 (Tex. Crim. App. 2002), which is

commonly understood to have made the rules of evidence inapplicable in pretrial

hearings concerning the admissibility of evidence. That common understanding is

too broad and fails to give effect to the commandment of Jackson v. Denno, i.e., that

the determination of voluntariness vel non be made insofar as possible without

contamination by other evidence which might divert the fact finder.


     Arguments and Authorities Under Issue 2—Admission of Exh. 1A At Trial


       Before the jury, the defense once again objected to the admission of the

statement, Exhibit 1A, renewing is pretrial objection. That objection was overruled.

4 RR 189. Thus, the jury heard a highly incriminating statement from an individual

who had recently been treated for a drug overdose (Jackson v. Denno hearing, 2 RR

20) and who, as it later developed, was on bi-polar medications, 7 RR 38

(Punishment phase) without the fundamental protections of a specific finding of that




                                               13
the statement was voluntary or any findings of record of specific facts which would

support such a judicial conclusion.


      The jury was given an instruction on “voluntariness” as to each case. CR 96,

CR 140. The fact that such instruction was given with no reference to whether the

interview was “custodial” suggests that the court had privately determined –or

perhaps the state conceded—that the interview was custodial, if that were to be a

factor at all in any Jackson v. Denno analysis.


       However, without the requisite judicial findings under CCP art. 38.22, those

instructions just a replay of the “New York” procedure—letting the jury decide the

entire issue—which was invalidated in Jackson v. Denno.


      For purposes of error analysis, the confession of appellant was the linchpin of

the State’s entire case. As noted above, the only evidence of identity was a general

ethnic category (Hispanic); a vague envelop of physical stature and age; and a

teardrop tattoo. Such evidence could not support a rational finding beyond a

reasonable doubt linking Appellant in any degree to the offense charged.


                       Remedy: Acquittal Due to Legal Insufficiency


      The failure of trial courts to make necessary findings or entries under CCP art.

38.22 is not uncommon. Bonham, supra, at 8. In Bonham, the court abated the

appeal and directed the trial judge to perform a “belated” fact finding under art.
                                           14
38.22, stating vaguely that the trial judge “…may review the appellate brief, the

transcription of the court reporter’s notes, etc., in making is findings offact.” Id. at 8.


       With respect, that solution only accentuates the constitutional problem of

ascertaining voluntariness. The problem is similar to that addressed in Garcia v.

State, 15 S.W.3d 533 (Tex. Crim. App. 200). In Garcia, the court of appeals had held

that it would be appropriate for a trial judge other than the original judge to review

the “cold” record to make belated fact findings under CCP art. 38.22. The Texas

Court of Criminal Appeals disagreed, noting that if appellate judges could not make

determinations on a “cold” record, then a judge other that the original judge could not

be expected to do the same thing. Id. at 535.


       The trial judge in this case did his best to honestly perform his function, and no

doubt that he will try to do so in the future. However, asking any judge to review a

cold record in these circumstances is unrealistic. By the time such an order of

remand reaches the trial judge in this case, the record will truly be “cold”. The

nuances of attitude, demeanor and other factors which give trial judges deference, see

Manzi v. State, 88 S.W.3d 240, 254 (Tex. Crim. App. 2002) (Cochran, J.,

concurring), will be dimmed beyond usefulness. Such factors along make the option

of remand for fact finding constitutionally deficient.




                                            15
       Moreover, there are additional problems which in time will appear in other

cases before other, very different judges. As noted above, judges are only human,

and some judges are human in disappointing ways. See, e.g., Kelly v. State, 321
S.W.3d 583, 605 (Tex. App.—Houston [14th Dist.] 2010, pet. ref’d.) (“…trial court

adopted ad hoc evidentiary rules that operated to assist the state in proving its case,

while impeding appellant’s ability to defend himself…”).

      It is hard enough to ask any judge to make any credibility based

determinations on a cold record, but when there has already been a conviction, there

will inevitably be some judges somewhere who will adopt the dictum “Never discard

a conviction.” See Torres v. State, 34 S.W.3d 10, 18 (Tex. App. –Houston [14th

Dist.] 2000, pet. ref’d.). The tendency for the occasional judge to adopt such a view

is accentuated in states such as Texas where judges are elected. Ambitious aspirants

will be all too eager to use principled but painful rulings to attack good judges.


      Any light shed on the issue of voluntariness by a belated fact finding is not

worth the candle. It does not protect the due process guarantee of the Fourteenth

Amendment, and ultimately is unfair-- in different ways-- to both the appellant and

many good trial judges.


      In n such cases, it is sometimes or perhaps always the procedure to abate the

appeal and remand the case for belated fact findings by the trial court. That


                                           16
procedure, however, fails to completely give effect to Jackson v. Denno, and violates

Appellant’s due process (legal sufficiency) protection under Jackson v. Virginia,

443 U.S. 307 (1979), particularly in view of Texas practice which now has

eliminated the concept of factual insufficiency. Temple v. State, 390 S.W.3d 341

(Tex. Crim. App. 2013.


      Appellant argues in this novel posture that the only constitutional disposition

the absence of factual sufficiency review is to hold that a conviction which rests

on constitutionally infirm evidence without legally sufficient independent

evidentiary support, cannot. For the court to hold otherwise is to permit the State

to secure and uphold convictions while sidestepping the clear protections mandated

by Jackson v. Denno.


                                       Prayer

      Appellant prays that the judgment be reversed and a judgment of acquittal
ordered;

      Alternately appellant prays that the judgment be reversed and remanded for a
new trial on all issues including determination of voluntariness under Jackson v.
Denno, supra.




                                         17
                                                           Respectfully submitted,
                                                                 /s/ Mark W. Stevens
                                                                 Mark W. Stevens
                                                                   TBN 19184300
                                                                     PO Box 8118
                                                           Galveston, Texas 77553
                                                                     409.765.6306
                                                                 Fax 409.765.6469
                                              Email: markwandstev@sbcglobal.net
                                             Counsel for Appellant Marcos Jimenez

                               Certificate of Service

      A true and correct copy of the foregoing instrument with attachments was
served on Ms. Rebecca Klaren, ADA, via electronic filing on October 13, 2015.
                                                                /s/ Mark W. Stevens
                                                         Mark W. Stevens

                            Certificate of Compliance

      This will certify per TRAP 9 that the above Brief was composed in Times
New Roman 14 point type, and that the applicable word count of the applicable
portion of the above brief is 2,588 words.
                                                                /s/ Mark W. Stevens
                                                                Mark W. Stevens




                                        18
                                    Exhibits
Under 13CR1173
Tab A     Indictment
Tab B     Jury Charges(Guilt/Innocence)
Tab C     Jury Charge (Punishment)
Tab D     Judgment
Tab E     Notice of Appeal
Tab F     Certification of Right to Appeal

13CR1517
Tab G       Indictment
Tab H       Jury Charges(Guilt/Innocence)
Tab I       Jury Charge (Punishment)
Tab J       Judgment
Tab K       Notice of Appeal
Tab L       Certification of Right to Appeal




                                       19
                                                      Electronically            led 



                                                                                                                 ~
       THE STATE OF TEXAS
                     VS
       MARCOS DANIEL JIMENEZ                                                                                (\         ~
                                                                                                       ~/~              '(r
       DA Control Number:              2013-DA-004515                      SO Number:          357773 '~,,~ \ ~    A           1f.
       Cause No:
       Offense Code:

       CJIS TRN #:
                                       13-CR-1173
                                       12990002 - AGG ROBBERY

                                   9216394919 AOOl
                                                                           Court:



                                                                          Offense Report No:
                                                                                               10th District tt~~



                                                                                                13-0772
                                                                                                                 \                                  Electronically Filed                      JOHN D. KINARD
                                                                          CL.ERK DISTRICT COURT
                                                                                       ~I~

                                        NO. 13CRl173
                                                                               A~~2 9 !015
                                                                      GAL.VESTON COUN'ry, TEXAS
                                                                     BY------------~O~~~U~W


THE STATE OF TEXAS                          §               IN THE DISTRICT COURT OF

VS.                                         §               GALVESTON COUNTY, TEXAS

MARCOS DANIEL JIMENEZ                       §               10TH JUDICIAL DISTRICT


                                 CHARGE OF THE COURT

LADIES AND GENTLEMEN OF THE JURY:

       The Defendant, MARCOS DANIEL JIMENEZ, stands charged by indictment with the

offense of Aggravated Robbery alleged to have been committed on or about the 5th day of April,

AD., 2013, in Galveston County, Texas. The Defendant has pleaded not guilty.

       A person commits the offense of robbery if, in the course of committing theft and with

intent to obtain and maintain control of property of another, he intentionally or knowingly

threatens or places another in fear ofimminent bodily injury.

       The offense is aggravated robbery if the person committing robbery uses or exhibits a

deadly weapon.

        "In the course of committing theft" means conduct that occurs in an attempt to commit,

during the commission or in immediate flight after the attempt or commission of theft.

       "Attempt" to commit an offense occurs if, with specific intent to commit an offense, a

person does an act amotmting to more than mere preparation that tends, but fails, to effect the

commission of the offense intended.

       "Bodily injury" means physical pain, illness, or any impairment of physical condition.

       "Serious bodily injury" means bodily injury that creates a substantial risk of death or that

                                                                  13-CR-1173
                                                                  DCCKOC
                                                                  Charge ollhe Court



                                                                 iiillllllllllllllilliI~
                                                1




                                                                                                  140
                                                                                                        f3
                                    Electronically Filed 


causes death, serious permanent disfigurement, or protracted loss or impainnent of the function

of any bodily member or organ.

       "Theft" as used herein is the unlawful appropriation of the corporeal personal property of

another with the intent to deprive such person of said property.

       "Appropriation" and "appropriate," as those tenns are used herein, mean to acquire or

otherwise exercise control over property other than real property. Appropriation of property is

unlawful if it is without the owner's effective consent.

        "Property" as used herein means tangible or intangible personal property or documents,

including money that represents or embodies anything of value.

       "Deprive" as used herein means to withhold property from the owner pennanently.

       "Effective consent" means assent in fact, whether express or apparent, and includes

consent by a person legally authorized to act for the owner. Consent is not effective if induced

by deception or coercion or force or threats.

       "Owner" means a person who has title to the property, possession of the property, or a

greater right to possession of the property than the person charged.

       "Possession" means actual care, custody, control or management of property.

       "Deadly weapon" means a fireann or anything manifestly designed, made, or adapted for

the purpose of causing death or serious bodily injury, or anything that in the manner of its use or

intended use is capable of causing death or serious bodily injury.

        "Intoxication" means disturbance of mental or physical capacity resulting from the

introduction of any substance into the body.




                                                  2




                                                                                            141
                                     Electronically          led 


        A person acts intentionally, or with intent, with respect to the nature of his conduct, or to

a result of his conduct, when it is his conscious objective or desire to engage in the conduct or

cause the result.

        A person acts knowingly, or with knowledge, with respect to the nature of his conduct or

to circumstances surrounding his conduct when he is aware of the nature of his conduct or that

the circumstances exist. A person acts knowingly, or with knowledge, with respect to a result of

his conduct when he is aware that his conduct is reasonably certain to cause the result.

        A person is criminally responsible as a party to an offense if the offense is committed by

his own conduct, by the conduct of another for which he is criminally responsible, or by both.

        Each party to an offense may be charged with the commission of the offense.

        A person is criminally responsible for an offense committed by the conduct of another if,

acting with intent to promote or assist the commission of the offense, he solicits or encourages or

directs or aids or attempts to aid the other person to commit the offense. Mere presence alone will

not constitute one a party to an offense.

        Now, if you find from the evidence beyond a reasonable doubt that on or about the 5th

day of April, A.D., 2013, in Galveston County, Texas, the Defendant, MARCOS DANIEL

JIMENEZ, either acting alone or as a party, as herein defined, with BRODERICK GRIMES

and/or ANDREW MADRlA, while in the course of committing theft of property and with intent

to obtain or maintain control of said property, intentionally or knowingly threaten or place

Christopher Burnett in fear of imminent bodily injury or death, and the Defendant or

BRODERICK GRIMES or ANDREW MADRlA did then and there use or exhibit a deadly

weapon,   to~wit:   a handgun, then you will find the Defendant guilty of Aggravated Robbery as




                                                   3




                                                                                               142
                                   Electronically Filed 


charged in the indictment.

       Unless you so find from the evidence beyond a reasonable doubt, or if you have a

reasonable doubt thereof, you will acquit the Defendant of Aggravated Robbery and go on to

consider whether he is guilty of the lesser offense of Robbery .

      . Now, if you find from the evidence beyond a reasonable doubt that the Defendant,

MARCOS DANIEL JIMENEZ, on or about the 5th day of April, A.D., 2013, in Galveston

County and State of Texas, did then and there, acting alone or as a party as that term has been

previously defined, while in the course of committing theft of property and with intent to obtain

or maintain control of said property, intentionally or knowingly threaten or place Christopher

Burnett in fear ofimrninent bodily injury or death, then you will find the Defendant guilty of the

lesser offense of Robbery.

       Unless you so find from the evidence beyond a reasonable doubt, or if you have a

reasonable doubt thereof, you will acquit the Defendant of Robbery and go on to consider

whether he is guilty of the lesser offense of Theft from a Person.

       Now, if you find from the evidence beyond a reasonable doubt that the Defendant,

:MARCOS DANIEL JIMENEZ, on or about the 5th day of April, A.D., 2013, in Galveston

County and State of Texas, did then and there, acting alone or as a party as that term has been

previously defined, unlawfully appropriate, by acquiring or otherwise exercising control over,

property, to-wit: United State currency and/or telephone and/or tablet computer and/or motor

vehicle, from the person of Christopher Burnett, the owner thereof, without the effective

consent of the owner, and with intent to deprive the owner of the property, then you will find

the Defendant guilty of the lesser offense of Theft from a Person.




                                                  4




                                                                                           143
                                    Electronically Filed 


       If you believe that the defendant MARCOS DANIEL flMEl\cTE;Z, is guilty of an offense,

Aggravated Robbery, Robbery, or Theft from a Person, but you have a reasonable doubt as to

which offense the Defendant is guilty of, then you should resolve that doubt in Defendant's favor

and find him guilty of the appropriate lesser offense.

       If you have a reasonable doubt as to whether the Defendant is guilty of any offense, then

you will acquit the Defendant and say by your verdict "Not Guilty".

       You are instructed that unless you believe from the evidence beyond a reasonable doubt

that the alleged confession or statement introduced into evidence was freely and voluntarily

made by the defendant without compulsion or persuasion, or if you have a reasonable doubt

thereof, you shall not consider such alleged statement or confession for any purpose nor any

evidence obtained as a result thereof.

       Our law provides that a Defendant may testify in his own behalf if he elects to do so.

This, however, is a privilege accorded a Defendant, and in the event he elects not to testify, that

fact cannot be taken as a circumstance against him. In this case, the defendant has elected not to

testify, and you are instructed that you cannot and must not refer or allude to that fact

throughout your deliberations or take it into consideration for any purpose whatsoever as a

circumstance against the Defendant.

        You are instructed that if there is any testimony before you in this case regarding the

Defendant's having committed offenses other than the offense alleged against him in the

indictment in this case, you cannot consider said testimony for any purpose unless you find and

believe beyond a reasonable doubt that the Defendant committed such other offenses, if any

were committed, and even then you may only consider the same in determining the intent of the




                                                   5




                                                                                                144
                                       Electronically Filed 


Defendant, if any, in connection with the offense, if any, alleged against him in the indictment in

this case, and for no other purpose.

        All persons are presumed to be innocent and no person may be convicted of an offense

unless each element of the offense is proved beyond a reasonable doubt. The fact that a person

has been arrested, confined, indicted for, or otherwise charged with, the offense gives rise to no

inference of guilt at his trial. The law does not require a Defendant to prove his innocence or

produce any evidence at all. The presumption of innocence alone is sufficient to acquit the

Defendant, unless the jurors are satisfied beyond a reasonable doubt of the Defendant's guilt

after careful and impartial consideration of all the evidence in the case.

        The prosecution has the burden of proving the Defendant guilty and it must do so by

proving each and every element of the offense charged beyond a reasonable doubt and if it fails to

do so, you must acquit the Defendant.

        In the event you have a reasonable doubt as to the Defendant's guilt after considering all the

evidence before you and these instructions, you will acquit him and say by your verdict "Not

Guilty".

        Voluntary intoxication does not constitute a defense to the commission of a crime.

        A Grand Jury indictment is the means whereby a Defendant is brought to trial in a felony

prosecution. It is not evidence of guilt nor can it be considered by you in passing upon the

question of guilt of the Defendant. The burden of proof in all criminal cases rests upon the State

throughout the trial and never shifts to the Defendant.

        During your deliberations in this case, you must not consider, discuss, or relate any matters

not in evidence before you. You should not consider or mention any personal knowledge or




                                                    6




                                                                                                 145
                                     Electronically Filed 


information you may have about any fact or person connected with this case which is not shown by

the evidence.

       You have been permitted to take notes during the testimony in this case. In the event any of

you took notes, you may rely on your notes during your deliberations. However, you may not share

your notes with the other jurors and you should not permit the other jurors to share their notes with

you. You may, however, discuss the contents of your notes with the other jurors. You shall not use

your notes as authority to persuade your fellow jurors. In your deliberations, give no more and no

less weight to the views of a fellow juror just because that juror did or did not take notes. Your

notes are not official transcripts. They are personal memory aids, just like the notes of the judge and

the notes of the lawyers. Notes are valuable as a stimulant to your memory. On the other hand, you

might make an error in observing or you might make a mistake in recording what you have seen or

heard. Therefore, you are not to use your notes as authority to persuade fellow jurors of what the

evidence was during the trial.

        Occasionally, during jury deliberations, a dispute arises as to the testimony presented. Ifthis

should occur in this case, you shall inform the Court and request that the Court read the portion of

disputed testimony to you from the official transcript. You shall not rely on your notes to resolve

the dispute because those notes, if any, are not official transcripts. The dispute must be settled by

the official transcript, for it is the official transcript, rather than any juror's notes, upon which you

must base your determination ofthe facts and, ultimately, your verdict in this case.

        After you have retired to your jury room, you should select one of your members as your

F oreperson. It is his or her duty to preside at your deliberations, vote with you and, when you have

unanimously agreed upon a verdict, to certify to your verdict by signing the same as Foreperson.




                                                    7




                                                                                                  146
                                       iectronically Filed 


       You are the exclusive judges of the facts proved, of the credibility of the witnesses, and of

the weight to be given to the testimony, but you are bound to receive the law from the Court which

is herein given to you and be governed thereby.

       No one has any authority to communicate with you except the officer who has you in

charge. After you have retired, you may communicate with this Court in writing through the

officer who has you in charge. Do not attempt to talk to the officer who has you in charge, or the

attorneys, or the court, or anyone else concerning any question you may have. After you have

reached a unanimous verdict, the Foreperson will certify thereto by filling in the appropriate form

attached to this charge and signing his or her name as Foreperson.

       Suitable forms for your verdict are hereto attached; your verdict must be in writing and

signed by your Foreperson. Your sole duty at this time is to determine the guilt or innocence of the

Defendant under the indictment in this case; and restrict your deliberations solely to the issue of

guilt or innocence of the Defendant.




                                                  8




                                                                                             147
                              Electronically Filed                    JOHN D. KINARD
                                                                      CLERK DISTRICT COURT
                                                                            ?f~
                                                                        APR 2- 9-~015-
                                   NO. 13CR1173
                                                                  GALVESTON COUNTY, TEXAS
                                                                 ev-----~DEP~UTY_

THE STATE OF TEXAS                     §             IN THE DISTRICT COURT OF

VS.                                    §             GALVESTON COUNTY, TEXAS

MARCOS DANIEL JIMENEZ                  §             10TR JUDICIAL DISTRICT


                                     VERDICT

      We, the Jury, find the Defendant, MARCOS DANIEL JIMENEZ, guilty of the offense of
Aggravated Robbery as alleged in the indictrne~, ~                      _


                                       F~6FJURiO


       We, the Jury, find the Defendant, MARCOS DANIEL JIMENEZ, guilty of the lesser­
included offense of Robbery.


                                       FOREPERSON OF THE JURY



       We, the Jury, find the Defendant, MARCOS DANIEL JIMENEZ, guilty of the lesser­
included offense of Theft From a Person.


                                       FOREPERSON OF THE JURY



      We, the Jury, find the Defendant, MARCOS DANIEL JIMENEZ, not guilty.



                                        FOREPERSON OF THE JURY 




                                                       13-&1'1-1173
                                                       DeVER
                                                       Verdict
                                           9


                                                       ~iil~lllllillllll!11111111~ 
     148
                                  Electronically Filed
                                                                                      JOHN D. KINARD
                                                                                    CLERK OISTAICT COURT

                                                                                               1~I!f.8aJn
                                         NO.13CR1173                                      AtR 3'0'i015
                                                                                 GALVESTON COUNTY. TEXAS
                                                                               By'__----------i6~EPPuU~~
THE STATE OF TEXAS                           §              IN THE DISTRICT COURT OF

VS.                                          §              GALVESTON COUNTY, TEXAS

MARCOS DANIEL JIMENEZ                        §              10th JUDICIAL DISTRICT


                       CHARGE OF THE COURT ON PUNISHMENT

LADIES AND GENTLEMEN OF THE JURY:

       You have found the Defendant, MARCOS DANIEL JIMENEZ, guilty in this case of the

offense of Aggravated Robbery as alleged in the indictment. It is now your duty to assess his

punishment for this offense.

       The enhancement paragraph of the indictment further alleges that the Defendant, prior to

the commission of the primary offense was previously convicted on the 31 st day of August, 2000,

in cause number 0753366 in the Criminal District Court Number Two of Tarrant County, Texas,

the defendant was convicted ofthe felony offense of Aggravated Robbery.

       The Defendant has entered a plea of "Not True" to this allegation.

       You are instructed if you find beyond a reasonable doubt that the allegations of the

Enhancement Paragraph One are "True," you will assess the punishment of the Defendant at

confinement in the Institutional Division Texas Department of Criminal Justice for a period of

not less than fifteen (15) years nor more than ninety-nine (99) years or life, and in addition you

may assess a fine not to exceed ten thousand dollars ($10,000.00). Therefore, you will assess the

punishment, upon said finding of guilty, at any term of years not less than fifteen (15) years nor

more than ninety-nine (99) years or life, and a fine not to exceed ten thousand dollars


                                                                    13-CR-1173

                                     COMP~ETED
                                                                    DCCHDCP
                                                                    Challle lit lha Court lin Punichmen!
                                                                    1030031


                                                                   I11I1                              1150
                           '-'      Electronically Filed


($10,000.00) and so state in your verdict.

       If you find the allegations in the enhancement "Not True", you are therefore instructed to

assess punishment at confinement in the Institutional Division of the Texas Department of

Criminal Justice for a period of not less than five (5) years nor more than ninety-nine (99) years

or life, and in addition you may assess a fine not to exceed ten thousand dollars ($10,000.00).

Therefore, you will assess the punishment, upon said finding of guilty, at any term of years not

less than five (5) years nor more than ninety-nine (99) years or life, and a fine not to exceed ten

thousand dollars ($10,000.00) and so state in your verdict.

       The prosecution has the burden of proving a "True" answer to the Enhancement

Paragraph One of the indictment and it must do so by proving the allegations beyond a

reasonable doubt, and ifit fails to do so, you must answer "Not True."

       It is not required that the prosecution prove a "True" answer to the Enhancement

Paragraph One beyond all possible doubt; it is required that the prosecution's proof excludes all

reasonable doubt concerning a "True" answer.

       In the event you have a reasonable doubt as to a "True" answer to the allegations of the

Enhancement Paragraph One of the indictment after considering all the evidence before you, and

these instructions, you will answer "Not True" to the Enhancement Paragraph One.

       You are instructed that in determining the Defendant's punishment, which you will show

in your verdict, you may take into consideration all the facts shown by the evidence admitted

before you in the full trial of this case and law as submitted to you in these instructions.




                                                  2



                                                                                               151
                          \.f      Electronically Filed


       In arriving at the amount of punishment it will not be proper for you to fix the same by

lot, chance or any other method than by a full, fair and free exercise of the opinions of the

individual jurors.

       Under the law applicable in this case, the Defendant, if sentenced to a tenn of

imprisonment, may earn time off the period of incarceration imposed through the award of good

conduct time. Prison authorities may award good conduct time to a prisoner who exhibits good

behavior, diligence in carrying out prison work assignments, and attempts at rehabilitation. If a

prisoner engages in misconduct, prison authorities may also take away all or part of any good

conduct time earned by the prisoner.

       It is also possible that the length of time for which the Defendant will be imprisoned

might be reduced by the award of parole.

       Under the law applicable in this case, if the Defendant is sentenced to a tenn of

imprisonment, he will not become eligible for parole until the actual time served equals one-half

of the sentence imposed, or thirty years, whichever is less, without any consideration of any good

conduct time he may earn. If the Defendant is sentenced to a tenn of less than four years, he

must serve at least two years before he is eligible for parole. Eligibility for parole does not

guarantee that parole will be granted.

        It cannot accurately be predicted how the parole law and good conduct time might be

applied to this Defendant if he is sentenced to a tenn of imprisonment, because the application of

these laws will depend on decisions made by prison and parole authorities.

        You may consider the existence of the parole law and good conduct time. However, you

are not to consider the extent to which good conduct time may be awarded to or forfeited by this




                                                3



                                                                                            152
                                        lectronically Filed 



particular Defendant.   You are not to consider the manner in which the parole law may be

applied to this particular Defendant.

       The State has introduced evidence of extraneous crimes or bad acts other than the one

charged in the indictment in this case. This evidence was admitted only for the pwpose of assisting

you, if it does, in determining the proper punishment for the offense for which you have found the

defendant guilty. You cannot consider the testimony for any pwpose unless you find and believe

beyond a reasonable doubt that the defendant committed such other acts, if any were committed.




testify, and you are instructed that you~___

                          e it into consideration for any purpose whatsoe



       You are the exclusive judges of the facts proved, of the credibility of the witnesses, and of

the weight to be given to the testimony, but you are bound to receive the law from the Court which

is herein given to you and be governed thereby.

       It is your Foreperson's duty to preside at your deliberations, vote with you, and when you

have unanimously agreed upon a verdict, to certify to your verdict by using the appropriate form

attached hereto, and signing the same as Foreperson.

       No one has any authority to communicate with you except the officer who has you in

charge. During your deliberations in this case, you must not consider, discuss, nor relate any

matters not in evidence before you. You should not consider, nor mention any personal




                                                  4


                                                                                             153
                          '-'      Electronically Filed 



knowledge or information you may have about any fact or person connected with this case which

is not shown by the evidence.

       After you have retired, you may communicate with this Court in writing through the

officer who has you in his charge. Do not attempt to talk to the officer who has you in his

charge, or the attorneys, or the Court, or anyone else concerning any question you may have.

       After you have reached a unanimous verdict on the punishment, the Foreperson will

certify thereto by filling in the appropriate forms attached to this charge and signing hislher name

as Foreperson.




                                                  5


                                                                                              1'54
                                  Electronically Filed             ....J    JOHN 0, KINARD
                                                                           CLERK DISTRICT COUft'r
                                                                                      FILEt)


                                                                              APR 302015
                                        NO. 13CRl173
                                                                     GALVESTON COUNTY, TIiXAS

THE STATE OF TEXAS                          §              IN THE f)ls IRICT C~t:Jlt'f @jIbTY

VS.                                         §              GALVESTON COUNTY, TEXAS

MARCOS DANIEL JIMENEZ                       §              lOrn JUDICIAL DISTRICT

                                          VERDICT

      We, the Jury, find that the allegation in the Enhancement paragraph of this indictment is
TRUE, and assess the Defendant's punishment at confinement in the Institutional Division of the
Texas Department of Criminal Justice for           J $'          years, and in addition thereto a
fme of$ l.1, 000        ,if any.


                                                    FOREP           OF THE JURY




        We, the Jury, find that the allegation in the Enhancement paragraph of this indictment is
NOT TRUE, and assess the Defendant's punishment at confinement in the Institutional Division
of the Texas Department of Criminal Justice for                            years, and in addition
thereto a fine of $                , if any.


                                                    FOREPERSON OF THE JURY




                                                                            13-CR-1113
                                                                            DCVER
                                                                            Verdict




                                                6
                                                      COMPLETL illlllllllllllllllllill 

                                                                                               155
        ·   .	                                            Electronically Filed 



                                             CASE No. 13CR1173                        COUNT
                                                 INq"f:>~~Nfr~QYi!RN~       9iRiJ94919 AOOl

 THE STATE OF TEXAS                                                      '§,""::.,,J IN THE 10TH JUDICIAL
                                                                         §':"/
 v.                                                                      §            DISTRICT COURT OF
                                                                         §
 MARCOS DANIEL JIMENEZ                                                   §            GALVESTON COUNTY, TEXAS
 STATE ID No.: TX06291360                                                §
                                              JUDGMENT OF CONVICTION BY JURY 

                                                                          Date Judgment
 Judge Presiding:        HON. Kerry L. Neves 	                                                        APRIL 30, 2015
                                                                          Entered:
                         GINA GILMORE & RICHARD                           Attorney for
 Attorney for State:     HAYES, II                                                                MARK MCINTYRE
                                                                          Defendant:
  Offense for which Defendant Convicted:
  AGGRAVATED ROBBERY WITH ENHANCEMENT
  Charging Instrument:                                                                            Statute for Offense:
  INDICTMENT                                                                                      29.03 Penal Code
  Date of Offense:
  APRIL 5, 2013
  Degree of Offense:                                                                              Plea to Offense:
  1ST DEGREE FELONY HABITUAL AS ENHANCED NOT GUILTY
  Verdict ofJURY2                                                                                 Findings on Deadly Weapon:
  GUILTY                                                                                          N/A
  Plea to 15t Enhancement                                                                  Plea to 2nd EnhancementlHabitual
  Paragraph:                                           NOT TRUE                            Paragraph:                               N/A
  Findings on l,t Enhancement                                                              Findings on 2nd
  Paragraph:                                           TRUE                                EnhancementlHabitual Paragraph:          N/A
  Punishment Assessed by:                                            Date Sentence Imposed:                              Date Sentence to Commence:
  JURY                                                               APRIL 30,2015                                       APRIL 30, 2015
  Punishment and Place
                                          TWENTY-FIVE (25) YEARS INSTITUTIONAL DIVISION, TDCJ
  ofConfinement:
                                                       TIDS SENTENCE SHALL RUN CONCURRENTLY.
---;=D~S=E-:-:N=TE=N=C=E-::O:-:::F=-C=-O-:-:N:-:::F=IN=E=-M=E=N-:::T=-=SU=S=P=E=N=D:-::E=D=---=,DEFENDANT PLACED ON COMMUNITY SUPERVISION
                                                                                            FORN/A.
  Fine:                                                 Court Costs:                                     Attorney Fees:
  $ 4,000.00                               'l5?t:       $               ,co                              $
  Restitution: 	                                                                                  Restitution Payable to:
                                                                          D VICTIM (see below) D AGENCY/AGENT (see
 $N/A
                                                                          below)
 Sex Offender Registration Requirements do not apply to the Defendant. TEX. CODE CRlM. PROe. chapter 62
 The age ofthe victim at the time of the offense was N/A
                                                                                          13-CR-1113
                                                                                          DCJUDG
                                                                                          Jud!lment



                                                                                           ~i~i\I\I"\IIIIII\\11\1                  159
                                                 Electronically Filed 



             If Defendant is to serve sentence in TDCJ, enter incarceration periods in chronological order.
             From 04/30/13 to 04/30/15        From          to          From         to
Time         From         to          From         to            From        to
Credited:
             If Defendant is to serve sentence in county jail or is given credit toward fine and costs, enter days credited
             below.
             N/A DAYS         NOTES: TOWARD INCARCERATION

All pertinent information, names and assessments indicated above are incorporated into the language of the
judgment below by reference.

       This cause was called for trial in Galveston County, Texas. The State appeared by her Criminal District
Attorney.

        Counsel/Waiver of Counsel (select one)

[gJ Defendant appeared in person with Counsel.
o  Defendant knowingly, intelligently, and voluntarily waived the right to representation by counsel in writing in
open court.

       It appeared to the Court that Defendant was mentally competent and had pleaded as shown above to the
charging instrument. Both parties announced ready for trial. A jury was selected, impaneled, and sworn. The
INDICTMENT was read to the jury, and Defendant entered a plea to the charged offense. The Court received the
plea and entered it of record.

        The jury heard the evidence submitted and argument of counsel. The Court charged the jury as to its duty
to determine the guilt or innocence of Defendant, and the jury retired to consider the evidence. Upon returning to
open court, the jury delivered its verdict in the presence of Defendant and defense counsel, if any.

        The Court received the verdict and ORDERED it entered upon the minutes of the Court.

        Punishment Assessed by Jury / Court / No election (select one)

[gJ Jury. Defendant entered a plea and filed a written election to have the jury assess punishment. The jury heard
evidence relative to the question of punishment. The Court charged the jury and it retired to consider the question of
punishment. After due deliberation, the jury was brought into Court, and, in open court, it returned its verdict as
indicated above.

D  Court. Defendant elected to have the Court assess punishment. After hearing evidence relative to the question
ofpunishment, the Court assessed Defendant's punishment as indicated above.       '

o   No Election. Defendant did not file a written election as to whether the judge or jury should assess punishment.
After hearing evidence relative to the question of punislnnent, the Court assessed Defendant's punislnnent as
indicated above.
                                           Electronically Filed 



       The Court FINDS Defendant committed the above offense and ORDERS, ADJUDGES AND DECREES
that Defendant is GUILTY of the above offense. The Court FINDS the Pres-Sentence Investigation, if so ordered,
was done according to the applicable provisions of TEX CODE CRIM. PROC. art. 42.12 § 9.

       The Court ORDERS Defendant punished as indicated above. The Court ORDERS Defendant to pay all fines,
court costs, and restitution as indicated above.

       Punishment Options (select one)

~ Confmement in State Jail or Institutional Division. The Court ORDERS the authorized agent of the State of
Texas or the Sheriff of this County to take, safely convey, and deliver Defendant to the
Director, Institutional Division, TDCJ. The Court ORDERS Defendant to be confined for the period and in the
manner indicated above. The Court ORDERS Defendant remanded to the custody of the Sheriff of this County until
the Sheriff can obey the directions of this sentence. The Court ORDERS that upon release from confmement,
Defendant proceed immediately to the Galveston County and Pre-Trial Services. Once there, the Court
ORDERS Defendant to pay, or make arrangements to pay, any remaining unpaid fines, court costs, and restitution
as ordered by the Court above.

D   County Jail-Confmement I Confmement in Lieu of Payment. The Court ORDERS Defendant immediately
committed to the custody of the Sheriff of Galveston County, Texas on the date the sentence is to commence.
Defendant shall be confined in the Galveston County Jail for the period indicated above. The Court ORDERS that
upon     release     from       confinement,     Defendant       shall      proceed      immediately      to the
Galveston County and Pre-Trial Services. Once there, the Court ORDERS Defendant to pay, or make
arrangements to pay, any remaining unpaid fines, court costs, and restitution as ordered by the Court above.

D    Fine Only Payment. The punishment assessed against Defendant is for a FINE ONLY. The Court ORDERS
Defendant     to     proceed       immediately       to     the    Office       of   the Galveston County
Galveston County and Pre-Trial Services. Once there, the Court ORDERS Defendant to payor make
arrangements to pay all fines and court costs as ordered by the Court in this cause.

       Execution I Suspension of Sentence (select one)

~ The Court ORDERS Defendant's sentence EXECUTED.

D   The Court ORDERS Defendant's sentence of confinement SUSPENDED. The Court ORDERS Defendant placed
on community supervision for the adjudged period (above) so long as Defendant abides by and does not violate the
tenus and conditions of community supervision. The order setting forth the tenus and conditions of community
supervision is incorporated into this judgment by reference.

       The Court ORDERS that Defendant is given credit noted above on this sentence for the time spent
incarcerated.
                                         Electronically Filed


               Attachment "A" is attached hereto and incorporated herein for all purposes. 


                       Furthermore, the following special fmdings or orders apply: 





      Signed and Entered on this the 30TH day of April, A.D., 2015.




                                                 JU       ESIDING
                                                 10TH JUDICIAL DISTRICT COURT
                                                 GALVESTON COUNTY, TEXAS

       A copy furnished to the above named Defendant and noted in the Docket on this the 30TH day of April,
A.D., 2015.

JOHN D. KINARD, DISTRICT CLERK,
GALVESTON COUNTY, TEXAS                                 ************************* 

                                                        *                       *

                                                        *                       *

                                                        *                       *

B.                   TY                                 *                       *

CL   10TH JUDICIAL DISTRICT COURT                       *                       *

GALVESTON COUNTY, TEXAS 	                               *                       *
                                                        *                       *
                                                        *                       *
                                                        *                       *
                                                        *                       *
                                                        *************************
                                                        DEFENDANT'S RIGHT THUMBPRINT




                                                                                               162 

"   .	                                      Electronically Filed


                                                 ATTACHMENT A

    STATE OF TEXAS

    VS.

    MARCOS DANIEL JIMENEZ                                               CAUSE NO. 13CR1173

    ()      Pursuant to the Texas Code of Criminal Procedure, the Court fwds that the victim(s) of this crime is
            (are) owed restitution. Such restitution shaD be ordered as a condition of parole.

            VICTIM:
            ADDRESS: ___________________



            AMOUNT: $ _ __

    ( ) 	 Pursuant to Article 42.18 8(g), of the Texas Code of Criminal Procedure the Defendant is ordered to pay
          to the Department of Court Services, 600 59th Street Ste. 1500, Galveston, Texas, 77551, $            as
          reimbursement for court appointed attorney fees. Such fees shaD be ordered as a condition of parole.

    (X) 	 Pursuant to Article 42.18 8(g) and Article 102.0178, of the Texas Code of Criminal Procedure the
          Defendant is ordefJCi ttlJ)tly to the Department of Court Services, 600 59th Street Ste. 1500, Galveston,
                                  .
          Texas, 77551, S.a~ (,IV for Court Costs. Such costs shaD be ordered as a condition of parole.

    (X) 	 Pursuant to Article 42.18 8(g), ofthe Texas Code of Criminal Procedure the Defendant is ordered to pay
          to the Department of Court Services, 600 59th Street Ste. 1500, Galveston, Texas, 77551, $ 4,000.00
          as a fine. Such fine shall be ordered as a condition of parole.

    (X)	    Pay to the Department of Court Services, 600 59th Street Ste. 1500, Galveston, Texas, 77551, $ 25.00
            as a Crime Stoppers Program payment. Such payment shall be ordered as a condition of parole.

    ( ) 	 Pursuant to Article 42.18 8(g), of the Texas Code of Criminal Procedure the Defendant is ordered to pay
          to the Department of Court Services, 600 59th Street Ste. 1500, Galveston, Texas, 77551, $ ~_ __
          to reimburse the County for extradition costs. Such costs shall be ordered as a condition of parole.

    ( ) 	 Attend and successfully complete a program designed to educate persons on the dangers of drug abuse
          pursuant to V.T.C.A. Transportation Code, Section 521.374.

    ( ) 	 The Defendant's driver's license will be suspended for 180 days and continue for an indefinite period up
          and until the Defendant completes the education program pursuant to V.T.C.A. Transportation Code,
          Section 521.372.

    ()      The Defendant's driver's license will be suspended for one (1) year.




                                         Attachment "A" 05101/08, Page 1 of 1




                                                                                                             163
                                                  lectronically                         led
                                                        CAUSE NO. 13CR1l73


THE STATE OF TEXAS                                               §                                      IN THE DISTRICT COURT OF

            vs.                                                                                3: 2gGALVESTON COUNTY, TEXAS
MARCOS DANIEL nMENEZ                                    .\::9'.
                                                            ,
                                                               . ,.
                                                                 ,~                   . .. "l.,~
                                                                                                       \\ IOTR JUDICIAL DISTRICT
                                                             /        ,.         ,.':~ .   -   -


                       TRIAL COURT'S CERTIFICATION OF DEFEN1>:ANT'S RIGHT OF APPEAL 


I, Judge of the trial court, certify this criminal case: 


'fJ        is not a plea-bargain case, and the defendant has the right of appeal. [or] 


[ ]       is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial and not 

          withdrawn or waived, and the defendant has the right of appeaL [or] 


[J         is a plea-bargain case, but the trial court has given pennission to appeal, and the defendant has the right 

            of appeal. [or] 


[ ]        is a plea-bargain case, and the defendant has NO right of appeal. [or] 





                                                                             Date Signed

I have received a copy of this Certification. I have also been informed of my rights concerning any appeal of this
criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the Texas
Rules of Appellate Procedure. I have been admonished that my attorney must man a copy of the court of appeal's
judgment and opinion to my last known address and that I have only thirty (30) days in which to file a pro se petition
for discretionary review in the court of criminal appeals. TEX. R. APP.P. 68.2. I acknowledge that, if I wish to appeal
this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written communication, of any
change in the address at which I am currently living or any change in my current prison unit. I understand that,
because of appellate deadlines, if I fail to timely inform my appellate attorney of any change in my address, I may lose
the opportu 'ty to file apro se petition for discretionary review.




                                                                             State Bar No.                                         ()


Mailing Address: _ _ _ _ _ _ __                                              MWliXd~;!Z~rdwClY Sfree1'
                                                                                l2/it (-~=: rt_E 7 7S-S"o
Telephone Number: (                                                          Telephone Number: fffi ?(/J 3 2 l(5" V

Fax Number (if any): (                                                       Fax Number (if any):          f/rn   -+ w~ Ij 301
                                                                           13-CII-1173
                                                                           OCTIIC
                                                                           Trial Court', Ce'       .




 Effective October 18, 2011                                                ilim'lll,ii;ni~"""                                      164
                                                                                                                                         (....
                                     lectronically Filed


                      CAUSENUMBER~rn~(~~\~'I~~~_______
                                      ?p;Ir;                30 PH 3: 29
THE STATE OF TEXAS                    I.- , .'                                     IN THE DISTRICT COURT OF
                                                                             ~.     \
                                                                               '\.    \
VS.                                          ..                     , .... -
                                                                       :~'
                                                                            ·'GA:EVESTON, COUNTY, TEXAS

                                    ezr
                                        ",        "




P(\a n n.iIt);..a...+-.....t:....:;CtA...=-_ _ _ _ _ _ _ _ _ _ __
Name of Attorney on Appeal: _ _ _ _ _ _ _ _ _Bar No. _________
Address:
Telephone------------~--~---------------
           No.                                                          Fax No. ______________
Name of State's Attorney on Appeal : Jack Roady, Bar No. 24027780 Galveston County
Criminal District Attorney. Galveston County Courthouse, 600 59TH Street, Galveston,
Texas 77551 Phone No. (409) 766-2355 Fax No. (409) 766-2290
Defendant Incarcerated?        Yes V No
Off~se Convicted of: ~y-a.~---'B"'-~~h/ ~ tttJ¥(.l'KQ!l\Q..\.                                                  lectronically Filed 



THE STATE OF TEXAS
                                                                                                             ~
                                                                                                     -t~
          VS
 MARCOS DANIEL JIMENEZ
                                                                                                  ~.,/&0 ~                    

 DA Control Number:            2013-DA-005519                     SO Number:            357773   "~,,~ \ •       A .4 

Cause No:                      15 c.~    '51 '1                   Court:
                                                                                          TH
                                                                                        10 DISTRICT      C~.\}      ~~ 

Offense Code:                  12990002 - AGG ROBBERY 

                                                                                                           '··I:y ~'~
                                                                                                             ">'~
CJIS TRN #:                9216394919 0001                        Offense Report No: 
 13-0772              1.,;-",..

Agency:                                                           Status:              NEEDS TO BE ARRESTEo.~ll           

                                                                                       STATES                         ~
                           Madria, Andrew Dashawn; Madria,                             2013-DA-D03754;2013-DA-
                           Andrew Dashawn; Grimes, Broderick      Co-Defendant         004273; 2013-DA-004319;
Co-Defendant:
                           Earl; Madria, Andrew Dashawn;        Control Number:        2013-DA-005516; 2013-DA-

                           Grimes, Broderick Earl                                      005518 

Staff Initials: TMK                                               Bond Amount:         $80,000 

                                                                 Grand Jury            January Term, 2013 

Witness Name:                                                                          122ND District Court 





JUDG
     ~
IN THE NAME AND BY AUTHORITY OF THE STATE OF TEXAS


THE GRAND JURORS for the County of Galveston, State aforesaid, duly organized as such at the January Term, A.D" 2013
upon their oaths in said Court present that MARCOS DANiel JIMENEZ, on or about the 5th day of April, 2013 and anterior
to the presentment of this indictment in the County of Galveston and State of Texas, did then and there, while in the
course of committing theft of property and with intent to obtain or maintain control of said property, intentionally,
knowingly, or recklessly cause bodily injury to Angela Mendoza by striking Angela Mendoza's face, and the defendant did
then and there use or exhibit a deadly weapon, to-wit: a handgun,

                                                          ENHANCEMENT
And it is further presented in and to said Court that, prior to the commission of the aforesaid offense, on the 31st day of 

August, 2000, in cause number 0753366 in the Criminal District Court of Tarrant County #2 of Tarrant County, Texas, the 

defendant was convicted of the felony offense of aggravated robbery. 





AGAINST THE PEACE AND DIGNITY OF THE STATE,




BOND SET       ON_(,~/_"_'_'3_
                                                                _~ /4             C;::-',}";(?'Z:;---:
                                                               F6reperson of the Grand Jury



        13-eft-1517
        DClHDICT
        Indictment - OCA
        650116


       1111111111'~III'IIII~IIIIIIIII~                                                                               6
                                   t::lectronicaiiv Fiied                .JOHN D. KINARD
                                                                       ,a.aRK 015TIIIICT COUR'T
                                                                              f:O~
                                                                            APR 292015
                                         NO. 13CR1517
                                                                 GALVESTON COUNT'l               TIC'YA'"
                                                                UY.                          •    ~




THE STATE OF TEXAS                            §            IN THE DISTRICT COURT OF

VS.                                           §            GALVESTON COUNTY, TEXAS

MARCOS DANIEL JIMENEZ                         §             10TH JUDICIAL DISTRlCT


                                  CHARGE OF THE COURT

LADIES AND GENTLEMEN OF THE JURY:

       The Defendant, MARCOS DANIEL JIMENEZ, stands charged by indictment with the

offense of Aggravated Robbery alleged to have been committed on or about the 5th day of April,

A.D., 2013, in Galveston County, Texas. The Defendant has pleaded not guilty.

       A person commits the offense of robbery if, in the course of committing theft and with

intent to obtain and maintain control of property of another, he intentionally, knowingly or

recklessly causes bodily injury to another.

       The offense is aggravated robbery if the person committing robbery uses or exhibits a

deadly weapon.

        "In the course of committing theft" means conduct that occurs in an attempt to commit,

during the commission or in immediate flight after the attempt or commission of theft.

       "Attempt" to commit an offense occurs if, with specific intent to commit an offense, a

person does an act amounting to more than mere preparation that tends, but fails, to effect the

commission of the offense intended.

       "Bodily injury" means physical pain, illness, or any impairment of physical condition.

       "Serious bodily injury" means bodily injury that creates a substantial risk of death or that

                                                                      13-CII-1517
                                                                      DCCKOC
                                                  1                   Charge 01 tI1e Court



                                                                      iilllllllllllllUlll1 

                                   t:.leCtrOnlcal!V       r- neu

causes death, serious permanent disfigurement, or protracted ·loss or impairment of the ftmction

of any bodily member or organ.

       "Theft" as used herein is the unlawful appropriation of the corporeal personal property of

another with the intent to deprive such person of said property.

       "Appropriation" and «appropriate," as those terms are used herein, mean to acquire or

otherwise exercise control over property other than real property. Appropriation of property is

unlawful iiit is without the owner's effective consent.

        "Property" as used herein means tangible or intangible personal property or documents,

including money that represents or embodies anything of value.

       "Deprive" as used herein means to withhold property from the owner permanently.

       "Effective consent" means assent in fact, whether express or apparent, and includes

consent by a person legally authorized to act for the owner. Consent is not effective if induced

by deception or coercion or force or threats.

        "Owner" means a person who has title to the property, possession of the property, or a

greater right to possession of the property than the person charged.

        "Possession" means actual care, custody, control or management of property.

        "Deadly weapon" means a fireann or anything manifestly designed, made, or adapted for

the purpose of causing death or serious bodily injury, or anything that in the manner ofits use or

intended use is capable of causing death or serious bodily injury.

        "Intoxication" means disturbance of mental or physical capacity resulting from the

introduction of any substance into the body.




                                                  2
                                      i6CiiGiliCCiiiv' i   11\:,;;;",




       A person acts intentionally, or with intent, with respect to the nature of his conduct, or to

a result of his conduct, when it is his conscious objective or desire to engage in the conduct or

cause the result.

        A person ac:ts knowingly, or with knowledge, with respect to the nature of his conduct or

to circumstances surrounding his conduct when he is aware of the nature of his conduct or that

the circumstances exist. A person acts knowingly, or with knowledge, with respect to a result of

his conduct when he is aware that his conduct is reasonably certain to cause the result.

        A person acts recklessly, or reckless, with respect to circumstances surrounding his

conduct or the result of this conduct when he is aware of but consciously disregards a substantial

and unjustifiable risk that the circumstances exist or the result will occur. The risk must be of

such a nature and degree that its disregard constitutes a gross deviation from the standard of care

that an ordinary person would exercise under all the circumstances, as viewed from the actor's

standpoint.

        A person is criminally responsible as a party to an offense if the offense is committed by

his own conduct, by the conduct of another for which he is criminally responsible, or by both.

        Each party to an offense may be charged with the commission of the offense.

        A person is criminally responsible for an offense committed by the conduct of another if,

acting with intent to promote or assist the commission of the offense, he solicits or encourages or

directs or aids or attempts to aid the other person to commit the offense. Mere presence alone will

not constitute one a party to an offense.

        Now, if you find from the evidence beyond a reasonable doubt that on or about the 5th

day of April, A.D., 2013, in Galveston County, Texas, the Defendant, MARCOS DANIEL




                                                  3
                                   L..IC\JI.I VIII\JCUIY   I   II'I;i'Y




JIMENEZ, either acting alone or as a party, as herein defmed, with BRODERlCK GRlMES

and/or ANDREW MADRlA, while in the course of committing theft of property and with intent

to obtain or maintain control of said property, intentionally, knowingly, or recklessly cause

bodily injury to Angela Mendoza by striking Angela Mendoza's face, and the Defendant or

BRODERlCK GRIMES or ANDREW MADRlA did then and there use or exhibit a deadly

weapon, to-wit: a handgun, then you will find the Defendant guilty of Aggravated Robbery as

charged in the indictment.

       Unless you so find from the evidence beyond a reasonable doubt, or if you have a

reasonable doubt thereof, you will acquit the Defendant of Aggravated Robbery and go on to

consider whether he is gUilty of the lesser offense of Robbery.

       Now, if you find from the evidence beyond a reasonable doubt that the Defendant,

MARCOS DANIEL JIMENEZ, on or about the 5th day ofApril, A.D., 2013, in Galveston

County and State of Texas, did then and there, acting alone or as a party as that tenn has been

previously defined, while in the course of committing theft of property and with intent to obtain

or maintain control of said property, intentionally or knowingly or recklessly cause bodily injury

to Angela Mendoza by striking Angela Mendoza's face, then you will find the Defendant guilty

of the lesser offense of Robbery

       Unless you so find from the evidence beyond a reasonable doubt, or if you have a

reasonable doubt thereof, you will acquit the Defendant of Robbery and go on to consider

whether he is guilty of the lesser offense of Theft from a Person.

        Now, if you find from the evidence beyond a reasonable doubt that the Defendant,

MARCOS DANIEL JIMENEZ, on or about the 5th day of April, AD., 2013, in Galveston




                                                  4
                                   I....ICI"tLlVlllvQilY   I   ItG""




County and State of Texas, did then and there, acting alone or as a party as that term has been

previously defined, unlawfully appropriate, by acquiring or otherwise exercising control over,

property, to-wit: United State currency andlor telephone andlor tablet computer andlor motor
                                                                                 \

vehicle, from the person of Angela Mendoza, the owner thereof, without the effective consent

of the owner, and with intent to deprive the owner of the property, then you will find the

Defendant guilty of the lesser offense of Theft from a Person.

       If you believe that the defendant MARCOS DANIEL JIMENEZ, is guilty of an offense,

Aggravated Robbery, Robbery, or Theft from a Person, but you have a reasonable doubt as to

which offense the Defendant is guilty of, then you should resolve that doubt in Defendant's favor

and fmd him guilty of the appropriate lesser offense.

       If you have a reasonable doubt as to whether the Defendant is guilty of any offense, then

you will acquit the Defendant and say by your verdict ''Not Guilty".

       You are instructed that unless you believe from the evidence beyond a reasonable doubt

that the alleged confession or statement introduced into evidence was freely and voluntarily

made by the defendant without compUlsion or persuasion, or if you have a reasonable doubt

thereof, you shall not consider such alleged statement or confession for any purpose nor any

evidence obtained as a result thereof.

       Our law provides that a Defendant may testify in his own behalf if he elects to do so.

This, however, is a privilege accorded a Defendant, and in the event he elects not to testify, that

fact cannot be taken as a circumstance against him. In this case, the defendant has elected not to

testify, and you are instructed that you cannot and must not refer or allude to that fact

throughout your deliberations or take it into consideration for any purpose whatsoever as a




                                                   5
                                       L...IC,,",U UIU\JC/lil V   I   IICU




circumstance against the Defendant.

       You are instructed that if there is any testimony before you in this case regarding the

Defendant's having committed offenses other than the offense alleged against him in the

indictment in this case, you cannot consider said testimony for any purpose unless you fmd and

believe beyond a reasonable doubt that the Defendant committed such other offenses, if any

were committed, and even then you may only consider the same in determining the intent of the

Defendant, if any, in connection with the offense, if any, alleged against him in the indictment in

this case, and for no other purpose.

        All persons are presumed to be innocent and no person may be convicted of an offense

unless each element of the offense is proved beyond a reasonable doubt. The fact that a person

has been arrested, confined, indicted for, or otherwise charged with, the offense gives rise to no

inference of guilt at his tria1. The law does not require a Defendant to prove his innocence or

produce any evidence at all. The presumption of innocence alone is sufficient to acquit the

Defendant, unless the jurors are satisfied beyond a reasonable doubt of the Defendant's guilt

after careful and impartial consideration of all the evidence in the case.

        The prosecution has the burden of proving the Defendant guilty and it must do so by

proving each and every element of the offense charged beyond a reasonable doubt and if it fails to

do so, you must acquit the Defendant.

        In the event you have a reasonable doubt as to the Defendant's guilt after considering all the

evidence before you and these instructions, you will acquit him and say by your verdict "Not

Guilty".

        Voluntary intoxication does not constitute a defense to the commission of a crime.




                                                        6
       A Grand Jury indictment is the means whereby a Defendant is brought to trial in a felony

prosecution. It is not evidence of guilt nor can it be considered by you in passing upon the

question of guilt of the Defendant. The burden of proof in all criminal cases rests upon the State

throughout the trial and never shifts to the Defendant.

       During your deliberations in this case, you must not consider, discuss, or relate any matters

not in evidence before you. You should not consider or mention any personal knowledge or

information you may have about any fact or person connected with this case which is not shown by

the evidence.

       You have been permitted to take notes during the testimony in this case. In the event any of

you took notes, you may rely on your notes during your deliberations. However, you may not share

your notes with the other jurors and you should not permit the other jurors to share their notes with

you. You may, however, discuss the contents ofyour notes with the other jurors. You shall not use

your notes as authority to persuade your fellow jurors. In your deliberations, give no more and no

less weight to the views of a fellow juror just because that juror did or did not take notes. Your

notes are not official transcripts. They are personal memory aids, just like the notes of the judge and

the notes ofthe lawyers. Notes are valuable as a stimulant to your memory. On the other hand, you

might make an error in observing or you might make a mistake in recording what you have seen or

heard. Therefore, you are not to use your notes as authority to persuade fellow jurors of what the

evidence was during the trial.

        Occasionally, during jury deliberations, a dispute arises as to the testimony presented. If this

should occur in this case, you shaH inform the Court and request that the Court read the portion of

disputed testimony to you from the official transcript. You shall not rely on your notes to resolve the




                                                   7
dispute because those notes, if any, are not official transcripts. 'The dispute must be settled by the

official transcript, for it is the official transcript, rather than any juror's notes, upon which you must base

your detennination of the facts and, ultimately, your verdict in this case.

        After you have retired to your jury room, you should select one of your members as your

Foreperson. It is his or her duty to preside at your deliberations, vote with you and, when you have

unanimously agreed upon a verdict, to certify to your verdict by signing the same as Foreperson.

        You are the exclusive judges of the facts proved, of the credibility of the witnesses, and of the

weight to be given to the testimony, but you are bound to receive the law from the Court which is

herein given to you and be governed thereby.

        No one has any authority to communicate with you except the officer who has you in charge.

After you have retired, you may communicate with this Court in writing through the officer who has

you in charge. Do not attempt to talk to the officer who has you in charge, or the attorneys, or the

court, or anyone else concerning any question you may have. After you have reached a unanimous

verdict, the Foreperson will certify thereto by filling in the appropriate fonn attached to this charge and

signing his or her name as Foreperson.

         Suitable fonns for your verdict are hereto attached; your verdict must be in writing and signed

by your Foreperson. Your sole duty at this time is to detennine the guilt or innocence of the Defendant

under the indictment in this case~ and restrict your deliberations solely to the issue of guilt or innocence


of the Defendant.                                       ~4
                                                            JUDG           SIDING




                                                        8
                                                                  JOHN D. KINARD 

                                                                 CI.ERK DISTRICT COURT 





                                    NO. 13CR1517
                                                                    AP1~
                                                               GAI.VESTON COUNTY, TEXAS
                                                              E1y-----...,bI'l'FEPUlmWW


THE STATE OF TEXAS                     §            IN THE DISTRICT COURT OF

VS.                                    §            GALVESTON COUNTY, TEXAS

MARCOS DANIEL JIMENEZ                  §             10TH JUDICIAL DISTRICT


                                      VERDICT

      We, the Jury, fmd the Defendant, MARCOS DANIEL JIMENEZ, guilty of the offense of
Aggravated Robbery as alleged in the indictm._........ 
 '"'




       We, the Jury, find the Defendant. MARCOS DANIEL JIMENEZ, guilty of the lesser­
included offense of Robbery.


                                        FOREPERSON OF THE JURY



       We, the Jury, find the Defendant, MARCOS DANIEL JIMENEZ, guilty of the lesser·
included offense of Theft From a Person.


                                        FOREPERSON OF THE JURY



       We, the Jury, fmd the Defendant, MARCOS DANIEL JIMENEZ, not guilty.



                                        FOREPERSON OF THE JURY


         1S-CR-1511
         DCVER
         Valllict



         lilllllllllllllli
                                                                                  JOHN D. KINARD
                                  t:lectronicaiiv Fiiea                         CL.£RK DISTRICT COURT
                                                                                        If FJIZ,
                                                                                    APR     30 2~
                                         NO. 13CR1517                       GALVESTON COUNTY, TEXAS
                                                                            BY___________              ~~m


                                                                                                       DEPUTY

THE STATE OF TEXAS                           §              IN THE DISTRICT COURT OF

VS.                                          §              GALVESTON COUNTY, TEXAS

MARCOS DANIEL JIMENEZ                        §              10th JUDICIAL DISTRICT


                       CHARGEOFTHECOURTONPUMSHMENT

LADIES AND GENTLEMEN OF THE JURY:

       You have found the Defendant, MARCOS DANIEL JIMENEZ, guilty in this case of the

offense of Aggravated Robbery as alleged in the indictment. It is now your duty to assess his

punishment for this offense.

       The enhancement paragraph of the indictment further alleges that the Defendant, prior to

the commission of the primary offense was previously convicted on the 31 st day of August, 2000,

in cause number 0753366 in the Criminal District Court Number Two of Tarrant County, Texas,

the defendant was convicted of the felony offense ofAggravated Robbery.

       The Defendant has entered a plea of "Not True" to this allegation.

       You are instructed if you find beyond a reasonable doubt that the allegations of the

Enhancement Paragraph One are "True," you will assess the punishment of the Defendant at

confinement in the Institutional Division Texas Department of Criminal Justice for a period of

not less than fifteen (15) years nor more than ninety-nine (99) years or life, and in addition you

may assess a fine not to exceed ten thousand dollars ($10,000.00). Therefore, you will assess the

punishment, upon said finding of guilty, at any tenn of years not less than fifteen (15) years nor

more than ninety-nine (99) years or life, and a fine not to exceed ten thousand dollars


                                                                  13-CR-1517
                                                                  DCCHOCP
                                                                  Cbaf!lll oUIIe Court on Punishment
                                                                  1030008
                                                 1
                                                                  ~1111111I1~lllllrlll~II~11                    1
                                   t::iectronicaiiy riled 



($10,000.00) and so state in your verdict

       If you find the allegations in the enhancement "Not True", you are therefore instructed to

assess punishment at confinement in the Institutional Division of the Texas Department of

Criminal Justice for a period of not less than five (5) years nor more than ninety-nine (99) years

or life, and in addition you may assess a fine not to exceed ten thousand dollars ($10,000.00).

Therefore, you will assess the punishment, upon said finding of guilty, at any tenn of years not

less than five (5) years nor more than ninety-nine (99) years or life, and a fine not to exceed ten

thousand dollars ($10,000.00) and so state in your verdict

       The prosecution has the burden of proving a "True" answer to the Enhancement

Paragraph One of the indictment and it must do so by proving the allegations beyond a

reasonable doubt, and if it fails to do so, you must answer "Not True."

       It is not required that the prosecution prove a "True" answer to the Enhancement

Paragraph One beyond all possible doubt; it is required that the prosecution's proof excludes all

reasonable doubt concerning a "True" answer.

       In the event you have a reasonable doubt as to a "True" answer to the allegations of the

Enhancement Paragraph One of the indictment after considering all the evidence before you, and

these instructions, you will answer "Not True" to the Enhancement Paragraph One.

       You are instructed that in detennining the Defendant's punishment, which you will show

in your verdict, you may take into consideration all the facts shown by the evidence admitted

before you in the full trial of this case and law as submitted to you in these instructions.




                                                  2


                                                                                               i ...... 1
                                  --     .
                                  i:;;.ieCifvllI",aIlV   I   IIII;;U



       In arriving at the amount of punishment it will not be proper for you to fix the same by

lot, chance or any other method than by a full, fair and free exercise of the opinions of the

individual jurors.

       Under the law applicable in this case, the Defendant, if sentenced to a term of

imprisonment, may eam time off the period of incarceration imposed through the award of good

conduct time. Prison authorities may award good conduct time to a prisoner who exhibits good

behavior, diligence in carrying out prison work assignments, and attempts at rehabilitation. If a

prisoner engages in misconduct, prison authorities may also take away all or part of any good

conduct time earned by the prisoner.

       It is also possible that the length of time for which the Defendant will be imprisoned

might be reduced by the award of parole.

       Under the law applicable in this case, if the Defendant is sentenced to a term of

imprisonment, he will not become eligible for parole until the actual time served equals one-half

of the sentence imposed, or thirty years, whichever is less, without any consideration of any good

conduct time he may earn. If the Defendant is sentenced to a term of less than four years, he

must serve at least two years before he is eligible for parole. Eligibility for parole does not

guarantee that parole will be granted.

        It cannot accurately be predicted how the parole law and good conduct time might be

applied to this Defendant ifhe is sentenced to a term of imprisonment, because the application of

these laws will depend on decisions made by prison and parole authorities.

        You may consider the existence of the parole law and good conduct time. However, you

are not to consider the extent to which good conduct time may be awarded to or forfeited by this




                                                 3

                                   i:.ieCtiOill1..GlIIV   I   lieu



particular Defendant. You are not to consider the manner in which the parole law may be

applied to this particular Defendant.

       The State has introduced evidence of extraneous crimes or bad acts other than the one

charged in the indictment in this case. This evidence was admitted only for the purpose of assisting

you, if it does, in determining the proper punishment for the offense for which you have found the

defendant guilty. You cannot consider the testimony for any purpose unless you find and believe

beyond a reasonable doubt that the defendant committed such other acts, if any were committed.




your deltl'~rtmns or take it into consideration for any purpose whatsoever as a       Ci'lh'lWnlknowledge or infonnation you may have about any fact or person connected with this case which

is not shown by the evidence.

       After you have retired, you may communicate with this Court in writing through the

officer who has you in his charge. Do not attempt to talk to the officer who has you in his

charge, or the attorneys, or the Court, or anyone else concerning any question you may have.

       After you have reached a unanimous verdict on the punishment, the Foreperson will

certify thereto by filling in the appropriate forms attached to this charge and signing hislher name

as Foreperson.




                                                  5

·   ,                                     Li6CLiviiicaiiV i m::;u



                                                 NO. 13CR1517

        THE STATE OF TEXAS                           §              IN THE DISTRICT COURT OF

        VS.                                          §              GALVESTON COUNTY, TEXAS

        MARCOS DANIEL JIMENEZ                        §              10TH JUDICIAL DISTRICT

                                                   VERDICT

               We, the Jury. find that the allegation in the Enhancement paragraph of this indictment is
        TRUE, and assess the Defendant's punishment at conflnement in the Institutional Division of the
        Texas Department of Criminal Justice for           .<5            years, and in addition thereto a
        fme of$     y cOCX> ,if any.
                                                                 6.- <7
                                                              FOREPE~ THE JURY



                We, the Jury, find that the allegation in the Enhancement paragraph of this indictment is
        NOT TRUE, and assess the Defendant's punishment at conflnement in the Institutional Division
        of the Texas Department of Criminal Justice for                            years, and in addition
        thereto a fine of$                 ,if any.


                                                              FOREPERSON OF THE JURy




                                                         6

                                            L..ICl."lI UIIII."c:lIlV I IICU




                                   CASE No. 13CRlS17          COUNT
                                     INCIDENT No.ffRN: 92f.&:\g4iib:nboiti                   3: 21
THE STATE OF TEXAS                                       §     ,:--                                                  "......,-"""' ... " -.." "*--"' .......,._....­




               If Defendant is to serve sentence in IDCJ, enter incarceration periods in chronological order.
               From 04/30/13 to 04130115        From                to                From          to
Time           From         to          From           to                From                 to
Credited:
               If Defendant is to serve sentence in county jail or is given credit toward fine and costs, enter days credited
               below.
               N/A DAYS         NOTES: TOWARD INCARCERATION

All pertinent laformation, names and assessments ladlcated above are lacorporated lato the language of the
judgment below by reference.

       This cause was called for trial in Galveston County, Texas. The State appeared by her Criminal District
Attorney.

         Counsell Waiver of Counsel (select one)

I8l   Defendant appeared in person with Counsel.

o  Defendant knowingly, intelligently, and voluntarily waived the right to representation by counsel in writing in
open court.

       It appeared to the Court that Defendant was mentally competent and had pleaded as shown above to the
charging instrument. Both parties announced ready for trial. A jury was selected, impaneled, and sworn. The
INDICTMENT was read to the jury, and Defendant entered a plea to the charged offense. The Court received the
plea and entered it ofrecord.

        The jury heard the evidence submitted and argument of counsel. The Court charged the jury as to its duty
to determine the guilt or innocence of Defendant. and the jury retired to consider the evidence. Upon returning to
open court, the jury delivered its verdict in the presence of Defendant and defense counsel, ifany.

         The Court received the verdict and ORDERED it entered upon the minutes of the Court.

         Punishment Assessed by JUry I Court I No election (select one)

I8l Jury. Defendant entered a plea and filed a written election to have the jury assess punishment. The jury heard
evidence relative to the question of punishment. The Court charged the jury and it retired to consider the question of
punishment. After due deliberation, the jury was brought into Court, and, in open court, it returned its verdict as
indicated above.

D      Court. Defendant elected to have the Court assess punishment. After hearing evidence relative to the question
of punishment, the Court assessed Defendant's punishment as indicated above.

D   No Election. Defendant did not file a written election as to whether the judge or jury should assess punishment.
After hearing evidence relative to the question of punishment. the Court assessed Defendant's punishment as
indicated above.
                                           ~   •....,.'-" ... """''I •• _ ............ _ ...... 





       The Court FINDS Defendant committed the above offense and ORDERS, ADJUDGES AND DECREES
that Defendant is GUlLTV of the above offense. The Court FINDS the Pres-Sentence Investigation, if so ordered,
was done according to the applicable provisions of TEX. CODE CRIM. PROC. art. 42.12 § 9.

       The Court ORDERS Defendant punished as indicated above. The Court ORDERS Defendant to pay all fines,
court costs. and restitution as indicated above.

       Punishment Options (select one)

C8J Confinement in State Jail or Institutional Division. The Court ORDERS the authorized agent of the State of
Texas or the Sheriff of this County to take, safely convey, and deliver Defendant to the
Director, Institutional Division, TDCJ. The Court ORDERS Defendant to be confined for the period and in the
manner indicated above. The Court ORDERS Defendant remanded to the custody of the Sheriff of this County until
the Sheriff can obey the directions of this sentence. The Court ORDERS that upon release from confinement,
Defendant proceed immediately to the Galveston County and Pre-Trial Services. Once there, the Court
ORDERS Defendant to pay, or make arrangements to pay, any remaining unpaid fines, court costs, and restitution
as ordered by the Court above.

o County Jall-Confinement I Conf'mement in Lieu of Payment. The Court ORDERS Defendant immediately
committed to the custody of the Sheriff of Galveston County, Texas on the date the sentence is to commence.
Defendant shall be confined in the Galveston County Jail for the period indicated above. The Court ORDERS that
upon    release      from       confinement,     Defendant       shall      proceed      immediately      to the
Galveston County and Pre-Trial Services. Once there, the Court ORDERS Defendant to pay, or make
arrangements to pay, any remaining unpaid fines, court costs, and restitution as ordered by the Court above.

n   ·Fine Only Payment. Tne punishment assessed against Defendant is for a FiNE ONLY. The Court ORDERS
Defendant     to     proceed       immediately       to     the   Office       of   the Galveston County
Galveston County and Pre-Trial Services.         Once there, the Court ORDERS Defendant to payor make
arrangements to pay aU fines w"ld court costs as ordered by the Comt in this cause.

       Execution I Suspension of Sentence (seled one)

~ The Court OIl..DERS Defendant's sentence E.x~CIJTED.

o   The Court ORDERS Defendant's sentence of confinement SUSPENDED. The Court ORDERS Defendant placed
on community supervision for the adjudged period (above) so long as Defendant abides by and does not violate the
terms and conditions of community supervision. The order setting forth the terms and conditions of community
supervision is incorporated into this judgment by reference.

       The Court ORDERS that Defendant is given (..'Cedit noted above on this sentence for the tilDe spent
incarcerated.
               Attachment"A" is attached hereto and incorporated herein for all purposes. 


                       Furthermore, the following special rmdings or orders apply: 





      Signed and Entered on this the 30TH day of Mml. A.D., 2015.




                                                    ,~-,,--,,"ESIDING
                                                lOT JUDICIAL DISTRICT COURT
                                                GALVESTON COUNTY, TEXAS

       A copy furnished to the above named Defendant and noted in the Docket on this the 30TH day of Am:il.
A.D.• 2015.

JOHN D. KINARD, DISTRICT CLE~              

GALVESTON COUNTY, TEXAS                                ************************* 

                                                       *                           *
                                                       *                           *
                                                       *                           *
BY:           ,                                        *                           *
CLE  10m JUDICIAL DISTRICT COURT                       *                           *
GALVESTON COUNTY, TEXAS                                *                           *
                                                       *                           *
                                                       *                           *
                                                       *                           *
                                                       *                           *
                                                        *************************
                                                       DEFENDAtVf'S RIGHT THUMBPRINT
                                            ATTACHMENT A

STATE OF TEXAS

VS.

MARCOS DANIEL JIMENEZ 	                                            CAUSE NO.    13CRlS17
( ) 	 Pursuant to the Texas Code of Criminal Procedure, tbe Court f'mds that the vicdm(s) of this crime is
      (are) owed restitution. Such restitution shall be ordered as a condition of parole.

        VICTIM:
        ADDRESS: __________________




        AMOUNT: $ _ __

( ) 	 Pursuantto Article 41.18 8(g), oftbe Texas Code ofCriminal Procedure the Defendant is ordered to pay
      to the Department of Court Services, 600 59th Street Ste. 1500, Galveston, Texas, 77551, $         as
      reimbursement for court appointed attorney fees. Such fees shall be ordered as a condition of parole.

(X) 	 Pursuant to Article 42.18 8(g) and Article 102.0178, of the Texas Code of Criminal Procedure the
      Defendallt Is ordered to pay to the Department of Court Services, 600 59th Street Ste. 1500, Galveston,
      Texas, 77551, $ ~ • COfor Court Costs. Such costs shall be ordered as a condition of parole.

(X)	    Pursuant to Article 42.18800, of the Texas Code ofCriminal Procedure the Defendant is ordered to pay
        to the Department of Court Serviees, 600 59th Street Ste. IS00, Galveston, Texas, 77551, $ 4,000.00
        as a fiae. Such fine shall be ordered as a condition of parole.

(X)	    Pay t,g the~parummt of Court Servkes, 600 59th Street Ste. 1500. Galveston, Texas, 77551, $ 25.00
        as a Crime Stoppers Program payment. Such payment shall be ordered as a condition of parole.

( ) 	 Pursuant to Article 42.18 8(g), of the Texas Code of Criminal Procedure tbe Defendant is ordered to pay
      to the Department of Court Seni~. ~O 5'~ttii Stn,1':t ,:3~;:,\              c:. ~~, :::'::'.,. .~ ~___




        Section 521.312.
                                                    Electronically
                                                               CAUSE NO. 13CR1517


THE STATE OF TEXAS                                                  §                                  IN THE DISTRICT COURT OF


                                                            p~~
                                                            . ,I ~
          vs.                                                                                          GALVESTON COUNTY, TEXAS
                                  'If   "                 , ,." ':
I, Judge of the trial court, certify "this criminal case:

~        is not a plea-bargain case, and the defendant has the right of appeal, [or]

[ ]      is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial and not
         withdrawn or waived, and the defendant has the right of appeal. [or]

[ ]       is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the right
           of appeal. [or]

[J        is a plea-bargain case, and the defendant has NO right of appeal. [or]

                              waived the right of appeal.

                                                                                                       ..-"

                                                                               Lf-30 -/ ~
                                                                              Date Signed

I bave received a copy of this Certification. I have also been informed of my rights concerning any appeal of this
criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the Texas
Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of appeal's
judgment and opinion to my last known address and that[ have only thirty (30) days in which to file a pro se petition
for discretionary review in the court of criminal appeals: TEX. R. APP.P. 68.2. I acknowledge that, if I wish to appeal
this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written communication, of any
change in the address at which I am currently living or any change in my current prison unit. I understand that,
because of appellate deadlines, if I fail to timely inform my appellate attorney of any change in my address, I may lose
the ..por oily to      me •pro ... petition for d;s           I



                                                                               Telephone Number: I(o,i r7 C;3 2 '15 1­
Telephone Number: (

Fax Number (if any): (                                                         Fax Number (ifany/fO? 26 ~ f'3CJ                   t
                                                    13-CR-1517
                                                    DeTRe
                                                    Trial Court's Certification and Defendant's Righ
                                                    1030161



Effective October 18, 2011                          III/   "1"11I1"lm~WI'I'lllIillIII                                           120
                               I....ICIw .... UllllwCUIY I IIC;U




                    CAUSE NUMBER ~¥£~                 \ffi \f\1 '1: 28
THE STATE OF TEXAS 


VS.                                                      GAtVESTON, COUNTY, TEXAS

fl'v!o OS \\emit\ J\It\fV\C~                               I O~           ruDICIAL DISTRICT

                                 NOTICF OF APPEAL

       Onthis   30lh       day of AJ16       I           ,'20IS .the Defendant
individually er 'By .4Atemey, in the abdve styled and numbered cause by written notice
hereby excepts to Judgment/Sentence or appealable order. Defendant hereby gives
Notice ofAppeal to be filed in the Court of Appeals, 1st or 14t11 Supreme Judicial District:

                            -lie




                                              Or

                                              Attorney 

                                              State BarNo. _ _ _ _ _ _ _ _ _ __ 


The Following to be Completed by Clerk:

Date of Jud~ent or other Order Appealed from:         AfKi
                                               l 30 I (lJ                            15 

Name ofTnal Court Judge:}Lerru ptYW:-                '

NameofcourtReporter:~65_i~_i._~~__l~~~~~~-==-__~_~____________ 

Name ofAttorney on Appeal:                      Bar No. _ _ _ _ _ _ __ 

Admess: ____________________________________________ 

Telephone No.                                Fax No. _ _ _ _ _ _ _ _ _ _ __ 

Name of State's Attorney on Appeal : Jack Roady, am: No. 24027780 Galveston Count}: 

Criminal District Attorney, Galveston County Courthouse. 600 59TH Street. Galveston. 




                                              __
Texas 77551 Phone No. (409) 766-2355 Fax No. (409) 766-2290 

Di;fg:ldant Incarcerated? yes......... No                  •                      _ ...L 


~n=:~                                                              W~Ep~                       

Who Assessed    Punismi~Couri                           v Jury V
Appeals Consolidated          tPj~   CaliS-=' No: _ _ _~.
('nmp~niot\Case, if Applicable:"~
                                . _~~_, _ _ _ _~-----------
Defendant on Appeal Bond? Yes_ _ - No               JZ::::         13-CR-1517
                                                                   DCAF
                                                                   Appeal - Notice


                                                                                                   L
                                                                   10311163


                                                                   !II